                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ANTHONY HEATH BAKER                                                                      Plaintiff

 v.                                                         Civil Action No. 3:18-CV-P471-RGJ

 MICHAEL JARDEN et al.                                                                 Defendants


                                            * * * * *

                         MEMORANDUM OPINION AND ORDER

       This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. This matter is before the Court for screening of Plaintiff’s complaint pursuant to 28 U.S.C.

§ 1915A. For the reasons set forth below, this action will be dismissed in part and allowed to

continue in part.

                               I. SUMMARY OF COMPLAINT

       Plaintiff is incarcerated at Kentucky State Reformatory (KSR). He brings this action

against four individual Defendants whom he indicates are employed at KSR - Michael Jarden,

Medical Director; Tanya Young, psychologist; Dawn Patterson, Health Services Administrator;

and Christy Jolly, administrative specialist. He sues these Defendants in both their official and

individual capacities. Plaintiff also names as Defendants “all other unknown John, Mary Does.”

       In his complaint, Plaintiff claims that he is being denied “medical treatment for gender

disorder by hormone treatment” in violation of the Eighth Amendment. He specifically alleges

that Defendant Jarden “said I would get a appointment to see medical staff however this is incorrect

there is no transgender committee here at KSR.” Plaintiff also states that although he was informed

in response to one of his grievances that he would see his primary care provider on January 17,

2018, for “evaluation [of] the need [for] hormonal therapy those healthcare providers can’t give
me the proper hormone therapy and treatment for gender affirming care due to the fact that its

beyond [their] educational training.”       Plaintiff continues: “They are not psychology’s or

psychiatry’s and it’s not in the scope of training.” Plaintiff then writes: “They did set me up an

appointment but I was never called to be evaluated for the transgender medical care . . . .” Plaintiff

further alleges that Defendant Dr. Young “saw me about 3 times and has not given me the proper

psychological treatments nor has Dr. Shelton when I go and see them.”

         Plaintiff attaches several grievances to the complaint. Although Plaintiff does not make

any specific allegations against Defendants Patterson or Jolly in the complaint, these attachments

show that Defendants Patterson and Jolly were the members of the KSR Healthcare Grievance

Committee which reviewed a grievance filed by Plaintiff on November 22, 2017. In this grievance,

Plaintiff stated that he was “assigned transgender and to deny me necessary medical care is cruel

and unusual punishment for my transgender issue.” In their Findings and Recommendations as

members of the Healthcare Grievance Committee, dated February 2, 2018, Defendants Patterson

and Jolly wrote as follows: “The Healthcare Grievance Committee has reviewed your complaint

and your medical records. Concur with informal resolution. Your case will be discussed in a

multidisciplinary team meeting and you will be scheduled to see the appropriate provider after

that.”

         Plaintiff concludes this portion of his complaint as follows:

         Medical staff has refuse to give me the proper treatment they tell me I will get
         appointment with a multidisciplinary team which there is not at KSR. . . . I never
         saw the appropriate provider as of this date. I have not had any treatment for
         transgender disorder.

         Plaintiff also claims that his constitutional rights were violated when KSR officials

improperly rejected one of his grievances and did not allow him to appeal the “rejection.”




                                                  2
        As relief, Plaintiff seeks compensatory and punitive damages as well as declaratory and

injunctive relief.

                                       II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the complaint, or any portion

of it, if the court determines that the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare

assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v.

Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that offers ‘labels and conclusions’ or

‘a    formulaic      recitation   of     the    elements      of    a    cause     of     action    will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).



                                                   3
       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’ with pro se

complaints does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a claim for Plaintiff.

Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise

would require the Court “to explore exhaustively all potential claims of a pro se plaintiff, [and]

would also transform the district court from its legitimate advisory role to the improper role of an

advocate seeking out the strongest arguments and most successful strategies for a party.” Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for deprivations

of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635 (1980). “[A] plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element, a section

1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

                                A. Defendants Jarden and Young

       Upon preliminary review of the complaint, the Court will allow Eighth Amendment claims

for deliberate indifference to a serious medical need to proceed against Defendants Jarden and

Young in both their official and individual capacities. In allowing these claims to proceed, the

Court passes no judgment on the merit of these claims or the ultimate outcome of this action.



                                                  4
      B. Defendants Patterson and Jolly and Claims Regarding the Grievance Process

       It appears that Plaintiff sues Defendants Patterson and Jolly because they were members

of the Healthcare Grievance Committee which reviewed one of his grievances. His complaint

against them seems to be that their “Findings and Recommendations” in regards to this grievance

were never followed. However, this allegation is not sufficient to subject these Defendants to

liability under § 1983. “The ‘denial of administrative grievances or the failure to act’ by prison

officials does not subject supervisors to liability under § 1983.” Grinter v. Knight, 532 F.3d 567,

576 (6th Cir. 2008) (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). Indeed, a

plaintiff’s claim is against the subjects of his or her grievances, not those who merely decided

whether to grant or deny the grievances. See Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir.

2006) (“Skinner’s complaint regarding Wolfenbarger’s denial of Skinner’s grievance appeal, it is

clear, fails to state a claim.”); Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir.

2004) (“Section 1983 liability may not be imposed simply because a defendant denied an

administrative grievance or failed to act based upon information contained in a

grievance.”); Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (same).

       Similarly, Plaintiff’s allegation regarding the rejection of one grievance and his subsequent

inability to appeal this rejection also fails to state a claim upon which relief may granted. This is

because there is “no constitutionally protected due process interest in unfettered access to a prison

grievance procedure.” Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); see

also Alder v. Corr. Med. Servs., 73 F. App’x 839, 841 (6th Cir. 2003) (“The mere denial of a

prisoner’s grievance states no claim of constitutional dimension.”); Martin v. Harvey, 14 F. App’x

307, 309 (6th Cir. 2001) (“The denial of the grievance is not the same as the denial of a request to

receive medical care.”)



                                                 5
        For these reasons, Plaintiff’s claims against Defendants Patterson and Jolly regarding the

handling of one of his grievances, specifically, and against unidentified defendants for the rejection

of, and inability to appeal, another grievance will be dismissed for failure to state a claim upon

which relief may be granted.

                           C. “All Other Unknown John, Mary Does”

       Finally, the Court observes that Plaintiff identifies “All Other Unknown John, Mary Does”

as Defendants in the caption of the complaint. However, Plaintiff does not make any specific

allegations against them in the body of his complaint. Thus, his claims against them fail because

the complaint does not describe how any unknown John or Mary Doe was personally involved in

the allegedly unconstitutional actions taken against Plaintiff. As such, the Court will dismiss the

unknown John/Mary Doe Defendants for failure to state a claim against them upon which relief

may be granted. See, e.g., Iqbal, 556 U.S. at 676 (holding that a plaintiff must allege that each

individual defendant, through his or her own individual actions, violated the Constitution to state

a claim under § 1983); Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (“Where a complaint

alleges no specific act or conduct on the part of the defendant and the complaint is silent as to the

defendant except for his name appearing in the caption, the complaint is properly dismissed, even

under the liberal construction to be given pro se complaints.”); Hendricks v. Welch, No. 2:14-cv-

1355, 2015 U.S. Dist. LEXIS 73139, at *20-21 (S.D. Ohio June 5, 2015) (dismissing the John/Jane

Doe Defendants because the complaint did not indicate how they were personally involved in the

alleged unconstitutional conduct).




                                                  6
                                           IV. CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims against

Defendants Patterson, Jolly, and the “Unknown John, Mary Does” are DISMISSED pursuant

to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted.

          The Clerk of Court is DIRECTED to terminate these Defendants as parties to this

action.

          IT IS FURTHER ORDERED that Plaintiff’s claim regarding the rejection of a grievance,

and his inability to appeal such, is DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure

to state a claim upon which relief may be granted.

          The Court will enter a Service and Scheduling Order consistent with this Memorandum

Opinion and Order to govern the development of the continuing claims.

Date:     December 7, 2018




cc:    Plaintiff, pro se
       Defendants
       General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
A961.011




                                                      7
